           Case 6:20-cv-00191-ADA Document 1 Filed 03/16/20 Page 1 of 13



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 WSOU INVESTMENTS, LLC d/b/a                        §
 BRAZOS LICENSING AND                               §
 DEVELOPMENT,                                       §          Civil Action NO. 6:20-cv-191
                                                    §
           Plaintiff,                               §          JURY TRIAL DEMANDED
                                                    §
 v.                                                 §
                                                    §
 Huawei Investment & Holding Co., Ltd.,             §
 Huawei Technologies Co., Ltd.,                     §
 Huawei Technologies USA Inc.,                      §
 Huawei Device Co. Ltd. (f/k/a Huawei               §
 Device (Dongguan) Co.),                            §
 Huawei Device (Shenzhen) Co., Ltd. (f/k/a          §
 Huawei Device Co., Ltd.),                          §
 Huawei Device USA, Inc.                            §

           Defendants.
                              ORIGINAL COMPLAINT FOR PATENT
                                      INFRINGEMENT

           Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development

(“Brazos” or “Plaintiff”), by and through its attorneys, files this Complaint for Patent

Infringement against Defendants Huawei Investment & Holding Co., Ltd., Huawei

Technologies Co., Ltd., Huawei Technologies USA Inc., Huawei Device Co. Ltd. (f/k/a

Huawei Device (Dongguan) Co.), Huawei Device (Shenzhen) Co., Ltd. (f/k/a Huawei Device

Co., Ltd.), and Huawei Device USA, Inc. (collectively “Huawei” or “Defendants”) and

alleges:

                                     NATURE OF THE ACTION
       1.          This is a civil action for patent infringement arising under the Patent Laws

 of the United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.




                                                     1
       Case 6:20-cv-00191-ADA Document 1 Filed 03/16/20 Page 2 of 13



                                         THE PARTIES
      2.       Brazos is a limited liability corporation organized and existing under the laws

of Delaware, with its principal place of business at 605 Austin Ave, Ste 6, Waco, TX 76701.

      3.       On information and belief, Defendant Huawei Investment & Holding Co.,

Ltd. is a Chinese corporation that does business in Texas, directly or through intermediaries,

with a principal place of business at Bantian, Longgang District, Shenzhen, 518129,

People’s Republic of China.

      4.       On information and belief, Defendant Huawei Technologies Co., Ltd. is a

Chinese corporation that does business in Texas, directly or through intermediaries, with a

principal place of business at Bantian, Longgang District, Shenzhen 518129, People’s

Republic of China.

      5.       Upon information and belief, Defendant Huawei Technologies USA Inc. is a

corporation organized and existing under the laws of Texas that maintains an established

place of business at 2391 NE Interstate 410 Loop, San Antonio, TX 78217. Huawei

Technologies USA, Inc. is authorized to do business in Texas and may be served via its

registered agent, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas

75201-3136.

      6.       Upon information and belief, Defendant Huawei Device Co. Ltd. (formerly

known as Huawei Device (Dongguan) Co.) is a Chinese corporation that does business in

Texas, directly or through intermediaries, and maintains a principal place of business in No.2

of Xincheng Road, Songshan Lake Zone, Dongguan, Guangdong 523808, People’s

Republic of China.

      7.       Upon information and belief, Huawei Device (Shenzhen) Co., Ltd. (formerly

known as Huawei Device Co., Ltd.) is a wholly-owned subsidiary of Defendant Huawei
                                             2
         Case 6:20-cv-00191-ADA Document 1 Filed 03/16/20 Page 3 of 13



 Device Co. Ltd. is a Chinese corporation that does business in Texas, directly or through

 intermediaries, and maintains a principal place of business in Bantian, Longgang District,

 Shenzhen 518129, People’s Republic of China.

        8.       On information and belief, Defendant Huawei Device USA, Inc., is a Texas

 corporation with a principal place of business located at 5700 Tennyson Parkway, Suite 600,

 Plano, Texas 75024. Huawei Device USA, Inc. is authorized to do business in Texas and

 may be served via its registered agent, CT Corporation System, 1999 Bryan Street, Suite

 900, Dallas, Texas 75201-3136.

        9.       All of the Defendants operate under and identify with the trade name

 “Huawei.” Each of the Defendants may be referred to individually as a “Huawei Defendant”

 and, collectively, Defendants may be referred to below as “Huawei” or as the “Huawei

 Defendants.” Upon information and belief, Defendant Huawei Investment & Holding Co.,

 Ltd. provides consolidated financial reporting for Huawei entities, including all Huawei

 Defendants.

                              JURISDICTION AND VENUE
       10.      This is an action for patent infringement which arises under the Patent Laws

of the United States, in particular, 35 U.S.C. §§271, 281, 284, and 285.

       11.      This Court has jurisdiction over the subject matter of this action under 28

U.S.C. §§ 1331 and 1338(a).

       12.      This Court has specific and general personal jurisdiction over each Huawei

Defendant pursuant to due process and/or the Texas Long Arm Statute, because each Huawei

Defendant has committed acts giving rise to this action within Texas and within this judicial

district. The Court’s exercise of jurisdiction over each Huawei Defendant would not offend

traditional notions of fair play and substantial justice because Huawei has established

                                                   3
         Case 6:20-cv-00191-ADA Document 1 Filed 03/16/20 Page 4 of 13



minimum contacts with the forum. For example, on information and belief, Huawei

Defendants have committed acts of infringement in this judicial district, by among other

things, selling and offering for sale products that infringe the asserted patent, directly or

through intermediaries, as alleged herein.

       13.      Venue in the Western District of Texas is proper pursuant to 28 U.S.C.

§§1391(b), (c)(3), and 1400(b) because Huawei Technologies USA Inc. and Huawei Device

USA Inc. have committed acts of infringement in this judicial district and have a regular

and established places of business in this judicial district and in Texas. As non-limiting

examples, on information and belief, Huawei Technologies USA Inc. and Huawei Device

USA Inc. have sold or offered to sell the Accused Products in this judicial district and have

employees or agents that operate Huawei equipment in this judicial district, including at

189 CR 265, Georgetown, TX 78626, 1150 S Bell Blvd, Cedar Park, TX 78613, 1399 S A

W Grimes Blvd, Round Rock, TX 78664, 12335 IH 35, Jarrell, TX 76537, 1050 Rabbit Hill

Rd, Unit #E, Georgetown, TX 78626, 1602 A W Grimes Blvd, Round Rock, TX 78664,

4120 IH 35 N, Georgetown, TX 78626, 900 CR 272, Leander, TX 78641, 1950 Crystal

Falls Pkwy, Leander, TX 78641, 1101 N Industrial Blvd, Round Rock, TX 78681, 506

McNeil Rd, Round Rock, TX 78681, 3210 Chisholm Trail Rd, Round Rock, TX 78681,

112 Roundville Ln, Round Rock, TX 78664, 202 Central Dr W, Georgetown, TX 78628,

3595 E Hwy 29, Georgetown, TX 78626, 1402 W Welch St, Taylor, TX 76574, 3801 Oak

Ridge Dr, Round Rock, TX 78681, 1957 Red Bud Ln #B, Round Rock, TX 78664, 6603 S

Lakewood Dr, Georgetown, TX 78633, 500 W Front, Hutto, TX 78634.

                          COUNT ONE - INFRINGEMENT OF
                             U.S. PATENT NO. 7,508,755
       14.      Brazos re-alleges and incorporates by reference the preceding paragraphs

of this Complaint.

                                                    4
          Case 6:20-cv-00191-ADA Document 1 Filed 03/16/20 Page 5 of 13



        15.      On March 24, 2009, the United States Patent and Trademark Office duly

 and legally issued U.S. Patent No. 7,508,755(“the ’755 Patent”), entitled “Methods and

 devices for creating an alternate path for a bi-directional LSP.” A true and correct copy of

 the ’755 Patent is attached as Exhibit A to this Complaint.

        16.      Brazos is the owner of all rights, title, and interest in and to the ’755 Patent,

 including the right to assert all causes of action arising under the ’755 Patent and the right

 to any remedies for the infringement of the ’755 Patent.

        17.      Huawei makes, uses, sells, offers for sale, imports, and/or distributes in the

 United States, including within this judicial district, products such as, but not limited to,

 Huawei routers supporting Fast reroute (FRR) through MPLS TE (collectively, the “Accused

 Products”).

        18.    The Accused Products include Huawei NetEngine 40E series routers.

        19.    The NetEngine40E series Universal Service Router (USR) is a “high-end

 network product that features line-rate forwarding capability, a well-designed Quality of

 Service (QoS) mechanism, strong service-processing capability, and excellent expansibility.”




https://e.huawei.com/us/related-page/products/enterprise-
network/routers/ne/ne40e/brochure/router-ne40e.




                                                      5
          Case 6:20-cv-00191-ADA Document 1 Filed 03/16/20 Page 6 of 13




https://support.huawei.com/enterprise/us/routers/ne40e-pid-15837

        20.   The NetEngine40E supports the MPLS TE feature.




https://e.huawei.com/us/related-page/products/enterprise-
network/routers/ne/ne40e/brochure/router-ne40e




                                                   6
          Case 6:20-cv-00191-ADA Document 1 Filed 03/16/20 Page 7 of 13



         21.   MPLS TE supports Fast reroute, FRR, (i.e., re-routing traffic) to protect links

 and nodes on MPLS TE tunnels. It rapidly switches traffic to a backup path to minimize traffic

 loss.




https://support.huawei.com/enterprise/us/doc/EDOC1100027154?section=j015&topicName=m
pls-te

         22.   A link or node failure in an MPLS TE tunnel triggers a CR-LSP (Constraint-

 based Routing Label Switched Path) switchover. TE FRR establishes a backup path that

 rapidly takes over traffic, minimizing traffic loss.




https://support.huawei.com/enterprise/us/doc/EDOC1100027154?section=j015&topicName=m
pls-te.
          23. Associated bidirectional CR-LSPs provide bandwidth protection for

 bidirectional services. When a fault occurs, bidirectional switching is performed for associated

 CR-LSPs.




https://support.huawei.com/enterprise/us/doc/EDOC1100027154?section=j015&topicName=m
pls-te
          24. In the case of Faults, two CR-LSPs form an associated bidirectional CR-LSP.

                                                        7
          Case 6:20-cv-00191-ADA Document 1 Filed 03/16/20 Page 8 of 13



        25.    The associated bidirectional CR-LSP is used to prevent traffic congestion. If a

 fault occurs on one end, the other is notified of the fault so that both ends triggers traffic

 switchover. (i.e., receive traffic traveling along a bi-directional LSP in a forward direction to

 an alternate path in the forward direction).




https://support.huawei.com/enterprise/us/doc/EDOC1100027154?section=j015&topicName=m
pls-te


        26.    TE FRR supports establishing an alternate path for a CR-LSP. It uses make

 before break mechanism. It modifies the path by changing the inner label to “1024.” The path

 changes to “LSRB>Swap > swap > swap LSRD>” replacing LSRC. The new path constructs

 an alternate path for a CR-LSP. Once, the modified path establishes, the original CR-LSP is

 torn down.


        27.    TE FRR supports establishing an alternate modified path for a CR-LSP. Once,

 the modified path establishes, the original CR-LSP is torn down.




                                                      8
           Case 6:20-cv-00191-ADA Document 1 Filed 03/16/20 Page 9 of 13




https://support.huawei.com/enterprise/us/doc/EDOC1100027154?section=j015&topicName=m
pls-te

          28.   The backup path establishes through TE-FRR. MPLS TE triggers a primary CR-

 LSP switchover. The switchover converges the routes to a backup CR-LSP route.




https://support.huawei.com/enterprise/us/doc/EDOC1100027154?section=j015&topicName=m
pls-te.


          29.   A forward CR-LSP and a reverse CR-LSP establishes. If a fault occurs on one

 end, the other end is notified of the fault (i.e., switch over a message sent along an alternate

 path) so that both ends trigger traffic switchovers.
                                                        9
          Case 6:20-cv-00191-ADA Document 1 Filed 03/16/20 Page 10 of 13




https://support.huawei.com/enterprise/us/doc/EDOC1100027154?section=j015&topicName=
mpls-te

         30.   TE FRR supports establishing an alternate modified path for a CR-LSP. Once,

 the modified path establishes, the original CR-LSP is torn down.

         31.   The output of the forward path and the input for the backward path converges to

 the same CR-LSP which is LSRD. The forward and reverse CR-LSPs are bound to each other.




https://support.huawei.com/enterprise/us/doc/EDOC1100027154?section=j029&topicName=as
sociated-bidirectional-cr-lsps.


         32.   The forward and reverse CR-LSPs establishes over the same path to

 implementing the consistent delay time. The forward and reverse CR-LSPs can establish over
                                                  10
          Case 6:20-cv-00191-ADA Document 1 Filed 03/16/20 Page 11 of 13



 the same path or over different paths (i.e., re-routing traffic traveling along a bi-directional

 LSP in a backward direction to an alternate path in the backward direction based on the switch

 over message).




https://support.huawei.com/enterprise/us/doc/EDOC1100027154?section=j029&topicName=
associated-bidirectional-cr-lsps

        33.       In view of preceding paragraphs, each and every element of at least claim 18

 of the ’755 Patent is found in the Accused Products.

        34.       Huawei has and continues to directly infringe at least one claim of the ’755

 Patent, literally or under the doctrine of equivalents, by making, using, selling, offering for

 sale, importing, and/or distributing the Accused Products in the United States, including

 within this judicial district, without the authority of Brazos.

        35.       Huawei has received notice and actual or constructive knowledge of the ’755

 Patent since at least the date of service of this Complaint.

        36.       Since at least the date of service of this Complaint, through its actions,

 Huawei has actively induced product makers, distributors, retailers, and/or end users of the

 Accused Products to infringe the ’755 Patent throughout the United States, including within

 this judicial district, by, among other things, advertising and promoting the use of the Accused

 Products in various websites, including providing and disseminating product descriptions,

 operating manuals, and other instructions on how to implement and configure the Accused




                                                       11
           Case 6:20-cv-00191-ADA Document 1 Filed 03/16/20 Page 12 of 13



Products. Examples of such advertising, promoting, and/or instructing include the documents

at:

      •    https://e.huawei.com/us/related-page/products/enterprise-
           network/routers/ne/ne40e/brochure/router-ne40e
      •    https://support.huawei.com/enterprise/us/routers/ne40e-pid-15837
      •    https://support.huawei.com/enterprise/us/doc/EDOC1100027154?section=j015
           &topicName=mpls-te


          37.      Since at least the date of service of this Complaint, through its actions, Huawei

has contributed to the infringement of the ’755 Patent by having others sell, offer for sale, or

use the Accused Products throughout the United States, including within this judicial district,

with knowledge that the Accused Products infringe the ’755 Patent. The Accused Products are

especially made or adapted for infringing the ’755 Patent and have no substantial non-

infringing use. For example, in view of the preceding paragraphs, the Accused Products

contain functionality which is material to at least one claim of the ’755 Patent.

                                             JURY DEMAND
          Brazos hereby demands a jury on all issues so triable.


                                    REQUEST FOR RELIEF

           WHEREFORE, Brazos respectfully requests that the Court:

           (A)    Enter judgment that Huawei infringes one or more claims of the ’755 Patent

 literally and/or under the doctrine of equivalents;

           (B)    Enter judgment that Huawei has induced infringement and continues to

 induce infringement of one or more claims of the ’755 Patent;

           (C)    Enter judgment that Huawei has contributed to and continues to contribute

 to the infringement of one or more claims of the ’755 Patent;

                                                       12
         Case 6:20-cv-00191-ADA Document 1 Filed 03/16/20 Page 13 of 13



         (D)     Award Brazos damages, to be paid by Huawei in an amount adequate to

  compensate Brazos for such damages, together with pre-judgment and post-judgment

  interest for the infringement by Huawei of the ’755 Patent through the date such judgment

  is entered in accordance with 35 U.S.C. §284, and increase such award by up to three times

  the amount found or assessed in accordance with 35 U.S.C. §284;

         (E)     Declare this case exceptional pursuant to 35 U.S.C. §285; and

         (F)     Award Brazos its costs, disbursements, attorneys’ fees, and such further and

  additional relief as is deemed appropriate by this Court.



Dated: March 16, 2020                         Respectfully submitted,

                                             /s/ James L. Etheridge

                                             James L. Etheridge
                                             Texas State Bar No. 24059147
                                             Ryan S. Loveless
                                             Texas State Bar No. 24036997
                                             Travis L. Richins
                                             Texas State Bar No. 24061296
                                             ETHERIDGE LAW GROUP, PLLC
                                             2600 E. Southlake Blvd., Suite 120 / 324
                                             Southlake, Texas 76092
                                             Telephone: (817) 470-7249
                                             Facsimile: (817) 887-5950
                                             Jim@EtheridgeLaw.com
                                             Ryan@EtheridgeLaw.com
                                             Travis@EtheridgeLaw.com


                                             COUNSEL FOR PLAINTIFF




                                                     13
